On Motion for Rehearing.
Mr. Chief Justice Moore
delivered the opinion.
It has been made to appear by a petition for a rehearing of this cause that the following paragraph on the first page of the statement of facts upon which the opinion heretofore rendered was based, to wit: ‘ ‘ The bank, having secured many of the extensions desired, resumed business about April 30, 1894, when *488said certificates and cheek could have been paid, if plaintiff had not surrendered them to the bank, taking in lieu thereof, May 19, 1894, for the remainder due thereon, eight other certificates of deposit, each for the sum of $713.71, the first payable in three months, and one of the others every three months thereafter, with interest at 6 per cent per annum” — might possibly prejudice plaintiff’s rights at another trial. The clause will therefore be amended so as to read as follows, to wit: The bank, having secured many of the extensions desired, resumed business April 30, 1894, when said certificates and check were surrendered to the bank by plaintiff, who took in lieu thereof, for the remainder due thereon, eight other certificates of deposit, each for the sum of $713.71, the first payable in three months, and one of the others every three months thereafter, with interest at 6 per cent per annum. The petition will be denied. • Rehearing Denied.